Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
	Regarding Claims 1-4 Dewald (DE 1601740 A1) teaches  an air cylinder fluid circuit comprising: a switching valve (8); an air supply source (9); an exhaust port (T); and a check valve (16); wherein when the switching valve (8) is in a first position (8), a first cylinder chamber (left) communicates with the a second cylinder chamber via the check valve (16), while the first cylinder chamber (12) also communicates with the exhaust port (T), and when the switching valve (8) is in a second position, the first cylinder chamber (12) communicates with the air supply source (9) while the second cylinder chamber  (6) via the check valve (16) while the first cylinder chamber (12) also communicates with the exhaust port (T) (Fig 1). However, Dewald remains silent regarding a sonic conductance of a tube connecting a cylinder port portion of the first cylinder chamber with the switching valve is less than sonic conductances of the cylinder port portion of the first cylinder chamber and the switching valve. Zhang et al. (US 2008/0109745A1) a selection method for system shown in Fig 4. However, it also remains silent regarding the above stated limitations. Takada et al. (US 2020/0355203 1) by the same Assignee seems to teach the above missing limitations (see Claim 1). However, Takada is not eligiable to be considered as a prior art.
Conclusion:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745